The Chancellor.
The bill seeks to establish and tó have enforced a resulting trust against the defendant, Benedict, who, it is alleged, was a purchaser, with notice, from the fraudulent trustee.
[Here his honour stated the substance of the pleadings.} It is abundantly proved, that the avowed object of the new arrangement, in December, 1816, between the plaintiff and H., was to aVoid the effect of the Sheriff’s sale, in September, under Griffin’s judgment, and, also, the judgment or claim of another creditor. The original contract was destroyed, and the balance was paid up, and a new deed executed to the defendant, II., on the 15th of February, 1817, for the whole lot, and the defendant, H., had, previously, on the 18th of January, 1817, purchased the right and title of Hotchlciss, under the Sheriff’s sale. He had thus acquired a complete legal title to the whole lot, and, instead of conveying the 50 acres to the plaintiff, he, on the 25th of September, 1817, conveyed the whole lot to the defendant, Benedict. It seems to be sufficiently proved, that the defendant, B., purchased with a knowledge of the claim of the plaintiff"; yet several witnesses testify to repeated subsequent declarations of the plaintiff, that he did not believe the defendant, B., had any such knowledge when he purchased.
*116If the defendant, B., is to be charged, as I rather think he ought to be, with notice of the plaintiff’s claim, yet there are two or three objections to the relief sought by the plaintiff.
1. It is proved, by Samuel B. Bradley, a witness produced and examined on the part of the plaintiff, that articles of agreement between the plaintiff and the defendant, 11., were drawn by him, the witness, and executed by those parties, on or about the 21st of November, 1816, containing the terms of the sale of the 50 acres. That agreement is not produced, and it is not shown to have been lost or destroyed, and it completely shuts out all the parol proof, relative to that agreement. The bill itself seems to refer to this very agreement, for it states, that on or about the 22d of November, 1816, the plaintiff executed to the defendant, if., an agreement, in writing, embracing the terms of the contract to sell 50 acres. So, also, the new contract, of the last of December or first of January, between the agent of the Pulteney estate, and the defendant, If. made at the request of the plaintiff, was in writing, and it is not produced, and that writing contained the substituted arrangement of the parties. There can be no resulting trust when the deed or conveyance is in pursuance of a written agreement. “ Where the relative rights or obligations of the parties,” says Roberts, (Treat. on Frauds, p. 94.) “ are stipulated and adjusted by written instruments, the instruments must still speak for themselves, by expression or implication, and no extrinsic collateral evidence ought to be received, to ingraft other or additional trusts upon the deed, by proof of intention, unless upon a ground of fraud.”
There is no allegation in this case of any misrepresentation, fraud, or mistake, in the contracts in writing, made between the plaintiff and the defendant, if., and, after-wards, between the Pulteney office, at the instance of the plaintiff, and the defendant, if And yet the plaintiff seeks. *117"by parol proof, to establish a resulting trust, in the conveyanee from the Pulteney agent to the defendant, if., in Fehruary, 1817, though that conveyance was in conformity to the previous agreement, in writing, made under the direction of the plaintiff. The parol proof, in such a case, is inadmissible; and if that be excluded, the whole foundation of the bill fails.
2. The plaintiff has no equity growing out of the entire circumstances of the case, to entitle him to the aid of this Court, in enforcing a specific performance of a parol agreement, (admitting the evidence of it to be admissible,) to convey to him part of the lot. All the cases agree, that a bill for a specific performance of an agreement, is an application to the sound judicial discretion, or extraordinary jurisdiction of the Court, which is not to be exercised where the plaintiff has so conducted himself as to destroy all claim to its interposition. In the exercise of that discretion, the Court will consider the circumstances under which the agreement was obtained. In this case, the agreement itself, between the plaintiff and H., that the contract with Thayer should be destroyed, and a new contract made directly with if., was made on purpose to shut out the right of an intervening purchaser under a Sheriff’s sale. Shall this Court help a party in the performance of an agreement made on purpose to defraud creditors ? The plaintiff" had entirely lost all his right and interest in the possession and improvements of the lot, by the Sheriff’s sale. He had an interest in that lot under the assignment of Thayer’s contract, which was the subject of sale on execution. (Jackson v. Scott, 18 Johns. Rep. 94.) That right had been passed, by the judgment, execution, and sale at law, to Hotchkiss, the purchaser, and the arrangement between the plaintiff and if., was confessedly made to defraud that purchaser, as well as other creditors ; and this Court will not interfere to enforce the specific *118performance of a contract, iniquitous and fraudulent in its very foundation.
Bill dismissed, without costs.